Per Curiam.
This cause being reached in its regular order on the ■docket for final adjudication was referred by the court to its Commissioners for examination, and they report that the writ of error therein was issued on a day in the June term, 1896, of this; court and was made returnable to a day within said June term, 1896, in violation of law, and is therefore void, and the court upon examination finding such report to be true, it is, therefore, hereby ordered that the said cause be, and the same is hereby, stricken from the dockets of this court. Savannah, Florida & Western Ry. Co. v. Justice, 41 Fla. 508, 26 South. Rep. 704; Payne v. Roche, 41 Fla. 478, 27 South. Rep. 29.